DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-15, 19-21, in the reply filed on 9/15/2021 is acknowledged.


Examiner’s Comment
Claim 18 currently depends form claim 19.  Claims 16-18 have been withdrawn from consideration due to Applicant’s election.  It appears that claim 18 should depend from claim 16 or claim 17.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-7, 9-13, 15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US Patent Application No. 2013/0317541).
Regarding claim 2, Singhal et al. teach a system comprising a substrate of a medical device (abstract, page 4, paragraphs [0046], [0055]); an unfoamed polyurethane coating directly contacting the substrate and fixedly attached to the substrate; a thermoset polyurethane shape memory polymer (SMP) foam, having first and second states, which directly contacts the polyurethane coating and fixedly attaches to the polyurethane coating; the polyurethane coating fixedly attaches the SMP foam to the substrate (page 1, paragraph [0013], page 4, paragraph [0055], page 5, paragraph [0059]).
Singhal et al. teach SMP open celled foams that act as 100-500 micron (cell size) scaffolds for initial clotting post deployment (Singhal et al., page 4, paragraph [0042]).
Singhal et al. do not disclose wherein the SMP foam includes cells and a majority of cells include unequal major and minor axes and the major axes generally align with each other.  However, where in the general conditions of a claim are disclosed in the 
Singhal et al. teach wherein hydrophilicity of the SMP may be tuned by selection of the hydroxyalkanoate type and number of groups per polyol arm (page 5, paragraph [0060]).  Singhal et al. do not disclose wherein the polyurethane coating is less hydrophobic than polytetrafluoroethylene (PTFE).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in hydrophobic nature involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the hydrophobic nature of the polyurethane coating within a range in order to provide dual benefit of high functionality with biocompatible end products (Singhal et al., page 5, paragraph [0060]).
Regarding claim 4, Singhal et al. teach wherein the polyurethane coating is a cured thermoset (page 4, paragraph [0055], page 5, paragraphs [0059], [0067]).
Regarding claim 5, Singhal et al. teach wherein the polyurethane coating has a chemical composition equal to a chemical composition of the SMP foam (page 4, paragraph [0055]).
Regarding claim 6, Singhal et al. teach wherein the polyurethane coating and the SMP foam both include a compressed annulus of foam (same chemistry as neat SMP) will be attached to the axis using a thin coat of the SMP thermoset as an adhesive (neat, foam, and adhesive are all the same material) (page 4, paragraph [0055]).  N, N, 
Singhal et al. do not disclose wherein TEA contributes a higher molar ratio of hydroxyl groups than HPED.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in molar ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the ratio of TEA and HPED hydroxyl groups in order to provide a device more effective acutely and chronically: acutely due to intrinsic self-deployment during minimally invasive surgery and complete seal via foam, and chronically due to good initial biocompatibility with biocompatible degradation products (Singhal et al., page 5, paragraph [0059]).
Regarding claim 7, Singhal et al. teach wherein the polyurethane coating the SMP foam both include a compressed annulus of foam (same chemistry as neat SMP) will be attached to the axis using a thin coat of the SMP thermoset as an adhesive (neat, foam, and adhesive are all the same material) include N, N, N’, N’-tetrakis(2-hydroxypropyl) ethylenediamine (HPED), triethanolamine (TEA), and trimethylhexamethaylenediamine (TMHDI).  A preferred SMP is based on hexamethylene diisocyanate (HDI), tetrakis (2-hydroxylpropyl)ethylene diamine (HPED) and triethanolamine (TEA) (page 5, paragraph [0059]).  Further transition temperature modulation of these new formulations, can be achieve through addition of trimethylhexamethylenediisocyanate (TMHDI) (page 5, paragraph [0060]).
Singhal et al. do not disclose wherein HPED contributes a higher molar ratio of hydroxyl groups than TEA.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in molar ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the ratio of HPED and TEA hydroxyl groups in order to provide a device more effective acutely and chronically: acutely due to intrinsic self-deployment during minimally invasive surgery and complete seal via foam, and chronically due to good initial biocompatibility with biocompatible degradation products (Singhal et al., page 5, paragraph [0059]).
Regarding claim 9, Singhal et al. teach the substrate has a major axis.  The device axis foam will either contract due to foam axial contraction (page 3, paragraph [0034]).  Singhal et al. also teach SMP open celled foams that act as 100-500 micron (cell size) scaffolds for initial clotting post deployment (Singhal et al., page 4, paragraph [0042]).
Singhal et al. do not disclose wherein the substrate includes a major axis unequal to a minor axis and the major axis of the substrate generally aligns with the major axes of the majority of the cells.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in substrate and cell axes alignment involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the substrate and cell axes in order to achieve a complete seal starting immediately after deployment of the device (Singhal et al., page 3, paragraph [0034], page 4, paragraph [0042]).
Regarding claim 10, Singhal et al. teach wherein the polyurethane coating is hydrophilic (page 3, paragraph [0038], page 5, paragraph [0060]).
Regarding claim 11, Singhal et al. teach wherein the polyurethane coating is hydrophilic (page 3, paragraph [0038], page 5, paragraph [0060]), wherein the polyurethane coating is hydrophilic based on the polyurethane coating having a water contact angle that is less than 90 degrees when water is on the surface of the polyurethane coating (page 3, paragraph [0038], page 5, paragraph [0060]).
Regarding claims 12 and 13, Singhal et al. teach an SMP coating on a substrate.  A compressed annulus of foam (same chemistry as neat SMP) will be attached to the axis using a thin coat of the SMP thermoset as an adhesive (neat, foam, and adhesive are all the same material) (page 4, paragraph [0055]).  Further, the foam will have a thickness and a density.  
Singhal et al. do not disclose wherein the SMP foam has inner and outer portions; the inner portion is no more than 2 mm thick, measured orthogonal to the substrate, and directly between the outer portion and the polyurethane coating; the inner portion is generally more dense than the outer portion, the inner portion has a first foam density and the outer portion has a second foam density and both of the first and second foam densities are less than 0.06 g/cm3.  However, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to adjust the SMP foam thickness and densities in order to achieve a complete seal starting immediately after deployment of the device (Singhal et al., page 3, paragraph [0034]).   A person of ordinary skill in the art would have determined that the 
Regarding claim 15, Singhal et al. teach an SMP coating on a substrate.  A compressed annulus of foam (same chemistry as neat SMP) will be attached to the axis using a thin coat of the SMP thermoset as an adhesive (neat, foam, and adhesive are all the same material) (page 4, paragraph [0055]).  Further, the foam will have a thickness and cell diameter.
Singhal et al. do not disclose wherein the SMP foam has inner and outer portions; the inner portion is no more than 2 mm thick, measured orthogonal to the substrate, and directly between the outer portion and the polyurethane coating; the inner portion has a first average cell diameter and the outer half portion has a second average cell diameter that is greater than the first average cell diameter.  However, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to adjust the SMP foam thickness and cell diameter in order to achieve a complete seal starting immediately after deployment of the device (Singhal et al., page 3, paragraph [0034]).   A person of ordinary skill in the art would have determined that the SMP foam has inner and outer portions; the inner portion is directly between the outer portion and the polyurethane coating base on routine experimentation. 
Regarding claim 19, Singhal et al. teach a system comprising a substrate of a medical device (abstract, page 4, paragraphs [0046], [0055]); an unfoamed polyurethane coating directly contacting the substrate and fixedly attached to the substrate; a thermoset polyurethane shape memory polymer (SMP) foam, having first 
Singhal et al. teach an SMP coating on a substrate.  A compressed annulus of foam (same chemistry as neat SMP) will be attached to the axis using a thin coat of the SMP thermoset as an adhesive (neat, foam, and adhesive are all the same material) (page 4, paragraph [0055]).  Further, the foam will have a thickness and cell diameter.
Singhal et al. do not disclose wherein the SMP foam has inner and outer portions; the inner portion is no more than 2 mm thick, measured orthogonal to a major axis of the substrate, and directly between the outer portion and the polyurethane coating; the SMP foam includes in a cross-section taken orthogonal to the major axis of the substrate, the inner portion has a first average cell diameter and the outer portion has a second average cell diameter that is greater than the first average cell diameter.  However, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to adjust the SMP foam thickness and cell diameter in order to achieve a complete seal starting immediately after deployment of the device (Singhal et al., page 3, paragraph [0034]).   A person of ordinary skill in the art would have determined that the SMP foam has inner and outer portions; the inner portion is directly between the outer portion and the polyurethane coating base on routine experimentation. 
Singhal et al. teach wherein hydrophilicity of the SMP may be tuned by selection of the hydroxyalkanoate type and number of groups per polyol arm (page 5, paragraph [0060]).  Singhal et al. do not disclose wherein the polyurethane coating is less hydrophobic than polytetrafluoroethylene (PTFE).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in hydrophobic nature involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the hydrophobic nature of the polyurethane coating within a range in order to provide dual benefit of high functionality with biocompatible end products (Singhal et al., page 5, paragraph [0060]).
Regarding claim 20, Singhal et al. teach wherein the polyurethane coating and the SMP foam both include a compressed annulus of foam (same chemistry as neat SMP) will be attached to the axis using a thin coat of the SMP thermoset as an adhesive (neat, foam, and adhesive are all the same material) (page 4, paragraph [0055]).  N, N, N’, N’-tetrakis(2-hydroxypropyl) ethylenediamine (HPED), triethanolamine (TEA), and hexamethylene diisocyanate (HDI).  A preferred SMP is based on hexamethylene diisocyanate (HDI), tetrakis (2-hydroxylpropyl)ethylene diamine (HPED) and triethanolamine (TEA) (page 5, paragraph [0059]).  
Regarding claim 21, Singhal et al. do not disclose wherein in the cross-section a majority of the cells included in the outer portion include unequal major and minor axes and the major axes are generally parallel with each other; the major axis of the substrate is unequal to a minor axis of the substrate and the major axis of the substrate is generally parallel with the major axes of the majority of the cells included in the outer .   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US Patent Application No. 2013/0317541) on view of Paganon et al. (US Patent Application No. 2008/0243167).
Singhal et al. are relied upon as disclosed above.
Regarding claim 3, Singhal et al. fail to teach wherein the polyurethane coating is a thermoplastic.  However, Paganon et al. teach a system comprising a thermoplastic polyurethane coating (page 3, paragraphs [0064], [0065]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic of Paganon et al. in the system of Singhal et al. in order to facilitate folding of the system (Paganon et al., page 3, paragraphs [0065], [0066]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US Patent Application No. 2013/0317541) in view of Singhal et al. (US Patent Application No. 2014/0142207, referred to hereinafter as Singhal ‘207).
Singhal et al. are relied upon as disclosed above.
Regarding claim 8, Singhal et al. teaches wherein the polyurethane coating and the SMP foam both include a compressed annulus of foam (same chemistry as neat 
Singhal et al. fail to teach wherein the coating and the SMP foam include glycerol and pentanediol.  However, Singhal ‘207 teaches a polyurethane including glycerol (page 3, paragraph [0038]), pentanediol (page 3, paragraph [0041]) and hexamethylene diisocyanate (HDI) (page 3, paragraph [0046]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the glycerol and pentanediol of Singhal ‘207 in the coating and foam of Singhal et al. in order to show controllable degradation rate, actuation temperature and breadth of transitions along with high modulus and excellent shape memory behavior (Singhal ‘207, page 3, paragraph [0033]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US Patent Application No. 2013/0317541) in view of Wilson et al. (US Patent Application No. 2007/0135907).
Singhal et al. are relied upon as disclosed above.
Regarding claim 14, Singhal et al. fail to teach wherein the substrate is included in at least one of an embolic coil, a stent, a stent graft, a polymer suture, a wire, a heart 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the stent of Wilson et al. in the system of Singhal et al. because Singhal et al. open to the use of stents with shape memory polymers (Singhal et al., page 1, paragraph [0014]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/29/2021